DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2022.
Applicant's election with traverse of Species A (Figures 2-4) in the reply filed on 10/11/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden on the examiner to examine all the species.  This is not found persuasive because the identified species would require diverse text and subgroup searching.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/16/2021 and 5/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the large debris filter of claim 3 and the second one-way valve of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12-13 are objected to because of the following informalities:
Claims 12 and 13 are identical.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, there is no antecedent basis for “the drug delivery port” on line 14.  It is unclear if the applicant is trying to reference a previously recited structure or introduce a new structure.  It appears that the “drug delivery port” should be replaced by --the aperture-- because the aperture is configured to allow a needle therethrough.  This is the interpretation used by the examiner in the instant action.  Amendments or clarification statements are required to obviate the rejection.
In regard to claim 11, the same limitation appears and the claims are rejected for similar reasons.
The dependent claims are rejected by virtue of their dependency on the rejected independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 6,013,051) in view of Flaherty et al. (US 5,695,490; hereafter Flaherty).
In regard to claim 1,  Nelson discloses an implantable access port (2) comprising: a port housing (4, 6) comprising a catheter fitting (42) configured to couple to a catheter (44), wherein the port housing defines a fill port cavity (10, 12+ 18,20); a filter (30) positioned within the port housing along a delivery flow pathway (32 up to 34) defined by the port housing (see Figure 2), wherein the access port is configured so that fluid injected into the fill port cavity passes through the filter prior to exiting through the catheter fitting (see col. 4, lines 42-54); a one way valve (36) positioned within the port housing along an aspiration flow pathway (43 through 42) defined by the port housing, wherein the one-way valve (36) is configured to permit aspirated fluid to flow unfiltered from the catheter fitting to the fill port cavity and prevent injected fluid from flowing unfiltered from the fill port cavity to the catheter fitting (see col. 4, line 42- col. 5, line19); and a pierceable septum (8) positioned in the port housing.
Nelson fails to expressly disclose a port cover coupled to the port housing; between the fill port cavity and the port cover, wherein the port cover defines an aperture positioned over the pierceable septum, wherein the drug delivery port is configured to allow a needle to pierce through the pierceable septum to access the fill port cavity as is recited in claim 1.
In a similar art, Flaherty discloses an implantable access port (1) comprising a port housing (2) and a port cover (4) coupled to the port housing, and a pierceable septum (3) positioned between the fill port cavity (9) and the port cover (4), the port cover (4) defining an aperture (opening of 4) positioned over the pierceable septum (3), wherein the aperture is configured to allow a needle to pierce through the septum to access the fill port cavity (9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nelson with the port cover of Flaherty in order to provide an art-recognized means for housing a septum at a top portion of a port housing.
In regard to claim 2, Nelson teaches wherein the port housing comprises an inner sidewall (20) and needle stop (22) defining fill port cavity, wherein the inner sidewall comprises a perimeter edge in contact with the pierceable septum (see Figure 2).
In regard to claim 3, Nelson teaches wherein the port housing comprises large debris filter (14) configured to prevent needle tear-outs of the pierceable septum from entering the delivery flow pathway upon injection of a fluid into the fill port cavity (see col. 3, lines 21-29; the needle screen is configured so as to perform this functional limitation).
In regard to claim 4, Nelson teaches wherein the filter (30) comprises a biological retentive filter (see at least col. 3, lines 50-57).
In regard to claim 5, Nelson teaches wherein the filter (30) defines a pore size of less than about 0.45 um (see col. 3, lines 55-57).
In regard to claim 7, Nelson teaches wherein the one-way valve (36) comprises a diaphragm valve, a duckbill valve, a flapper valve, a reed valve, or a spring valve (see col. 4, lines 1-3).
In regard to claim 8, Nelson and Flaherty are silent as to the dimensions of the minimum flow cross-section of the aspiration flow pathway.  The instant disclosure describes the parameters of cross-section dimensions as being merely preferable, and does not describe the cross-section dimensions as contributing any unexpected results to the system. As such, parameters such as the cross-section dimensions are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitation of the cross-section dimensions would be dependent on the actual application of the system and, thus would be a design choice based on the actual application. 
In regard to claim 9, Nelson teaches wherein the aspiration flow pathway and the delivery flow pathway are the only flow pathways between the fill port cavity and the catheter fitting (see Figure 2).
In regard to claim 10, Nelson teaches a catheter fitting (42) but does not expressly teach wherein the catheter fitting is integrally formed with the port housing.  Flaherty also teaches a catheter fitting (11) and expressly teaches the fitting is integrally formed with the housing (2).  See Figure 2 and col. 4, lines 50-55.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nelson with the integrally formed catheter fitting of Flaherty in order to provide an art-recognized feature of attaching a port housing and fitting.
In regard to claims 11-13, please see the rejections above as the examiner believes all the limitations are adequately addressed.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Flaherty in view of Butziger et al. (US 2017/0014611).
Nelson and Flaherty, in combination, fail to teach “further comprising a second one-way valve positioned along delivery flow pathway, wherein the second one-way valve is configured to prevent the flow of fluid from the catheter fitting to the fill port cavity through the delivery flow pathway and permit the flow of fluid from the fill port cavity to the catheter fitting through the delivery flow pathway” as is recited in claim 6.
In a similar art, Butziger discloses a one-way valve (137) positioned along delivery flow pathway, wherein the second one-way valve (137) is configured to prevent the flow of fluid from the catheter fitting (146) to the fill port cavity through the delivery flow pathway and permit the flow of fluid from the fill port cavity to the catheter fitting through the delivery flow pathway (see par. [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the disclosed valve of Butziger to provide an access port housing with a valve that prevents fluid from entering the access port through the outlet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783